Citation Nr: 1811040	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  12-22 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a left shoulder condition.

2.  Entitlement to service connection for a right knee condition.

3.  Entitlement to service connection for a left knee condition.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for bilateral tinnitus.

6.  Entitlement to service connection for cervical dysplasia.

7.  Entitlement to service connection for endometriosis.

8.  Entitlement to service connection for biopsies for skin cancer.

9.  Entitlement to service connection for carpal tunnel syndrome (CTS) of the left upper extremity.

10.  Entitlement to service connection for CTS of the right upper extremity.

11.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

12.  Entitlement to service connection for infertility.

13.  Entitlement to an initial disability rating in excess of 10 percent for bilateral plantar fasciitis.

14.  Entitlement to an initial disability rating in excess of 10 percent for an acquired psychiatric disorder.

15.  Entitlement to a minimum compensable disability rating for multiple noncompensable service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to July 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 
The issues of entitlement to service connection for a left shoulder condition, a bilateral knee condition, and bilateral CTS are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on her part.


FINDINGS OF FACT

1.  The weight to the evidence does not establish a current manifestation of bilateral hearing loss or a manifestation during the pendency of the appeal.
 
2.  The Veteran has a current diagnosis of tinnitus which has manifested since separation of service.

3.  The weight of the evidence indicates that the Veteran has not been diagnosed with cervical dysplasia.  

4.  The weight of the evidence indicates that the Veteran has not been diagnosed with endometriosis

5.  A biopsy is not a disability, and the weight of the evidence does not establish that Veteran has been diagnosed with skin cancer during the pendency of the appeal.

6.  A signed statement from the Veteran, dated October 25, 2017, was received by VA prior to the promulgation of a decision by the Board, in which the Veteran expressed her desire to withdraw the issue of entitlement to service connection for PTSD.

7.  A signed statement from the Veteran, dated October 25, 2017, was received by VA prior to the promulgation of a decision by the Board, in which the Veteran expressed her desire to withdraw the issue of entitlement to service connection for infertility.
8.  The Veteran's bilateral plantar fasciitis did not manifest in either: objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities; or marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, severe spasm of the tendo achillis on manipulation, and not improved by orthopedic shoes or appliances.

9.  The Veteran's acquired psychiatric disorder has manifested occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, but her acquired psychiatric disorder has not manifested in occupational and social impairment with reduced reliability and productivity or deficiencies in most areas or total occupational and social impairment.

10.  The Veteran currently has been assigned only one noncompensable disability rating, and the Veteran has already been assigned a combined disability rating in excess of 10 percent.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for cervical dysplasia have not been met.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

4.  The criteria for service connection for endometriosis have not been met.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

5.  The criteria for service connection for biopsies for skin cancer have not been met.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

6.  The criteria for withdrawal of the issue of entitlement to service connection for PTSD have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

7.  The criteria for withdrawal of the issue of entitlement to service connection for infertility have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

8.  The criteria for an initial disability rating of 10 percent for plantar fasciitis have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2017).

9.  The criteria for an initial disability rating of 30 percent for an acquired psychiatric disorder have been met, but the criteria for a disability rating in excess of 30 percent have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.150, Diagnostic Code 9440 (2017).

10.  The criteria for a minimum compensable disability rating for multiple noncompensable service-connected disabilities have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.324 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claims decided herein at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran as to the issues decided herein.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but she declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor her representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Service Connection

The Veteran contends that she is entitled to service connection for multiple disabilities.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection can also be established through application of statutory presumptions, including for chronic diseases, like arthritis and organic diseases of the nervous system such as hearing loss, tinnitus and CTS, that become manifest to a compensable degree within one year of separation of service.  38 C.F.R. §§ 3.307, 3.309.

Hearing Loss

The Veteran is seeking service connection for bilateral hearing loss which she believes is the result of military noise exposure.  As will be explained below, the weight of the evidence indicates that the Veteran is not entitled to service connection for bilateral hearing loss.

In additional to the general requirements for service connection, there are also specific requirements regarding what constitutes a hearing loss disability under VA law.  The threshold for normal hearing is from 0 to 20 decibels.  Hensley  v. Brown, 5 Vet. App. 155 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 dB or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran underwent a VA examination in February 2011.  The Veteran reported military noise exposure including from small arms fire, as well as current difficulty hearing.  The Veteran's word recognition score in the right ear was 96 percent and 100 percent in the left.  The examiner indicated that the Veteran's hearing was normal.  The Veteran also underwent audiometric testing, and the results are as follows in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
10
LEFT
15
10
15
15
15

An August 2013 VA treatment record indicates that the Veteran manifested decreased hearing.

An October 2013 VA audiology clinic note indicates that the Veteran had normal hearing including pure tone thresholds of 20 dB in each ear.  The Veteran's speech recognition scores were 100 percent in each ear.

The weight of the evidence indicates that the Veteran is not entitled to service connection for bilateral hearing loss, because the Veteran has not manifested bilateral hearing loss for VA purposes.  The Board notes that the Veteran has provided competent reports of decreased hearing, and that the Veteran is a medical provider competent to submit medical evidence beyond lay reports of her symptoms.  For VA purposes however, hearing loss is determined by objective findings of audiometric testing.  The audiometric testing of record indicates that the Veteran's pure tone thresholds and speech recognition scores have not degraded to the point that the Veteran's hearing loss is considered a disability for VA compensation purposes.  Moreover, the pure tone threshold results of record not only indicate that the Veteran's hearing is not a disability, but also that her hearing is normal for VA compensation purposes.  The existence of a current disability or a disability during the pendency of the appeal is the cornerstone of a claim for service connection.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

Here, the weight of the probative evidence of record simply fails to demonstrate that the Veteran has manifested bilateral hearing loss.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to service connection for bilateral hearing loss is denied.

Tinnitus

At issue is whether the Veteran is entitled to service connection for tinnitus.  The weight of the evidence indicates that the criteria for service connection have been met.
The Veteran indicated in written statements and in treatment records that she began to manifest tinnitus due to military noise exposure; and tinnitus continued to manifest ever since.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the primary role of the Board in adjudicating the tinnitus claim, is to assess the credibility of the Veteran's statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Board finds the Veteran's testimony as to the onset of her tinnitus credible, and she has credibly reported that her tinnitus began in-service and has continued to the present time.  The Veteran has not attempted to bolster or exaggerate her symptoms. 

In reaching this conclusion, the Board acknowledges that a VA examiner found that it was not likely that the Veteran's tinnitus was related to her military service.  The Board, however, finds the Veteran's statements to be credible as to the onset and continuity of ear ringing, and these statements sufficiently refute the basis of the examiner's conclusion.  Additionally, the Veteran is a medical provider competent to report medical symptoms beyond reporting lay symptoms.  Thus, resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted and the Veteran's claim is granted.  

Cervical Dysplasia & Endometriosis

At issue is whether the Veteran is entitled to service connection for cervical dysplasia and endometriosis.  The Veteran underwent a VA examination in February 2011, and the examiner indicated that the Veteran had a normal cervix with a history of dysplasia.  The Veteran underwent another VA examination in February 2017, and the examiner indicated that the Veteran did not have a diagnosis of endometriosis or any other gynecological diagnosis.  Additionally, the Veteran's treatment records do not establish a diagnosis of cervical dysplasia or endometriosis.  As previously noted, the existence of a current disability or a disability during the pendency of the appeal is the cornerstone of a claim for service connection.  See Degmetich.  The Board notes that the Veteran is a medical provider and is therefore competent to provide medical evidence beyond reporting lay symptoms and conditions capable of lay diagnosis.  The Veteran, however, has not provided such a diagnosis beyond simply filing a claim for benefits, and, therefore in light of the treatment records and examinations of record, the Board cannot afford the Veteran's self-diagnosis much weight.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to service connection for cervical dysplasia and endometriosis is denied.

Skin Biopsies

At issue is whether the Veteran is entitled to service connection for skin biopsies for skin cancer.  As a matter of law, the Board cannot grant service connection for a skin biopsy, because a biopsy is a medical procedure to diagnose a disability rather than an underlying disability; and, as previously noted, the existence of a current disability or a disability during the pendency of the appeal is the cornerstone of a claim for service connection.  See Degmetich.  

Nevertheless, normally the Board would consider a claim for service connection for any skin condition to be within the scope of the Veteran's claim, because most veterans are laymen without any medical expertise and cannot be expected to provide a specific diagnosis.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case however, the Veteran is a medical provider who operates her own private practice and teaches at a local university.  As such, this case is readily distinguishable from Clemons, and the Board does not consider a general claim for any and all skin condition to be within the scope of the Veteran's claim.

The Veteran's original claim for service connection, however, did explicitly mention that the biopsies were conducted to diagnose skin cancer, and, therefore although a general claim for any skin condition is not within the scope of this claim, a claim for service connection for skin cancer is within the scope of this claim.  Nevertheless, the Veteran's treatment records do not contain a diagnosis of skin cancer during the period on appeal.  As previously noted, the Veteran is a medical provider and is therefore competent to provide medical evidence beyond reporting lay symptoms and conditions capable of lay diagnosis.  The Veteran, however, has not provided such a diagnosis beyond simply filing a claim for benefits.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to service connection for skin biopsies for skin cancer is denied.

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the issues of entitlement to service connection for infertility and PTSD, and, hence, there remain no allegations of errors of fact or law regarding these issues for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues, and they are dismissed.

Increased Disability Rating

The Veteran contends that she is entitled to increased disability ratings for several of her previously service-connected disabilities.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.


Plantar Fasciitis

At issue is whether the Veteran is entitled to a disability rating in excess of 10 percent for bilateral plantar fasciitis.  The weight of the evidence indicates that the Veteran is not entitled to an increased disability rating.
 
The Veteran first filed for service connection in September 2010, and, in March 2011, the RO granted a noncompensable disability rating effective the date the claim was received.  The Veteran appealed the initial disability rating.  During the pendency of the appeal, the Veteran's disability rating was increased to 10 percent.

Feet disability ratings are assigned pursuant to Diagnostic Codes 5276-5284.  Nevertheless, the Diagnostic Codes 5277 (bilateral weak foot), 5278 (claw foot), 5279 (metatarsalgia), 5280 (hallux valgus), 5281 (hallux rigidus), 5282 (hammer toe), and 5283 (tarsal or metatarsal) have not been raised by the record, because the VA examinations and treatment records indicate that the Veteran's only diagnosis of record is plantar fasciitis.  Diagnostic Code 5284 (other foot injuries) is not raised by the record either, because Diagnostic Code 5284, as a matter of law, does not apply when the diagnosed foot disability is enumerated in the rating schedule.  Copeland v. McDonald, 27 Vet. App. 333 (2015).  Plantar fasciitis is ultimately a manifestation of flatfeet; see Medline Plus Medical Encyclopedia, https://medlineplus.gov/ency/article/007021.htm (last visited February 8, 2018); and flatfeet is enumerated by the rating schedule under Diagnostic Code 5276 (acquired flatfoot).

Under Diagnostic Code 5276, a disability rating of 10 percent is assigned when a moderate foot disability manifests in weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  A disability rating of 30 percent is assigned for a severe bilateral foot disability manifesting in objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A disability rating of 50 percent is assigned for a pronounced bilateral foot disability manifesting in marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, severe spasm of the tendo achillis on manipulation, and not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Veteran's treatment records indicate that she manifested bilateral feet symptoms throughout the period on appeal including: pain and swelling.

The Veteran underwent a VA examination in February 2011.  The Veteran reported bilateral foot pain.  The examiner noted tenderness along the medial side of the arch and heel bilaterally, and weight bearing was normal without pronation or arch collapse or abnormal callosities or breakdown.  

The Veteran underwent another VA examination in February 2017.  The Veteran reported that her plantar fasciitis had remained stable since her previous examination, and she had used special shoes after orthopedic inserts had proved ineffective of alleviating the symptoms.  The Veteran reported pain and swelling in both feet with the right foot worse than the left.  The examiner indicated that the following symptoms were not present: extreme tenderness of plantar surfaces; decreased longitudinal arch height on weight bearing; objective evidence of marked deformity; pronation; weight-bearing line falling over or medical to the great toe; alteration of the weight-bearing line; inward bowing; or inward displacement or severe spasm of the rigid hind foot.  The examiner indicated that the Veteran's disability resulted in functional loss during flare-ups that limit physical activity like running for prolonged periods of time.

The Veteran is not entitled to a disability rating in excess of 10 percent.  In order to meet the criteria for an increased disability rating the Veteran had to manifest either: objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities; or marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, severe spasm of the tendo achillis on manipulation, and not improved by orthopedic shoes or appliances.  The weight of the evidence of record simply fails to demonstrate that the Veteran's disability picture approximates either of these sets of criteria.  Therefore, the Veteran does not meet the schedular criteria for a disability rating in excess of 10 percent.

In evaluating disabilities of the musculoskeletal system however, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Even if range of motion was slightly limited by pain however, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.

The weight of the evidence indicates the Veteran has not manifested additional functional loss sufficient to warrant an increased disability rating.  During painful flare-ups, the Veteran's loses the ability to perform some physical activities physical like running for prolonged periods of time.  Nevertheless, the additional functional loss must be applied to the schedular criteria for an increased disability rating, and, even after taking the additional functional loss into consideration, the Veteran's disability picture does not more closely approximate the schedular criteria for an increased disability rating (described above) than it does without taking the additional functional loss into consideration.  Therefore, the Veteran's additional functional loss does not provide an adequate basis for an increased disability rating.

Here, the weight of the probative evidence of record simply fails to establish that the Veteran is entitled to an initial increased disability rating for bilateral plantar fasciitis during any portion of the appeal period.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to an initial disability rating in excess of 10 percent for bilateral plantar fasciitis is denied.

Acquired Psychiatric Disorder

At issue is whether the Veteran is entitled to a disability rating in excess of 10 percent for an acquired psychiatric disorder, adjustment disorder with anxiety.  The Veteran is entitled to a disability rating of 30 percent, but no more.
 
The Veteran first filed for service connection in September 2010, and, in March 2011, the RO granted service connection and assigned a noncompensable disability rating.  The Veteran appealed the initial disability rating.  During the pendency of the appeal, the Veteran's disability rating was increased to a disability rating of 10 percent.

Disability ratings for mental disorders are assigned pursuant to the General Rating Formula for Mental Disorders.  Under the General Rating Formula for Mental Disorders, a disability rating of 10 percent is assigned when a mental disorder manifests in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A disability rating of 30 percent is assigned when a mental disorder manifests in occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and normal conversation) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.

A disability rating of 50 percent is assigned when a mental disorder manifests in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A disability rating of 70 percent is assigned when a mental disorder causes occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A total, 100 percent, disability rating is assigned when a mental disorder causes total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating, because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list.  See Mauerhan.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  See Vazquez-Claudio.

The Veteran's statements and treatment records indicate that she manifested psychiatric symptoms throughout the period on appeal including: stress; panic attacks; depression; anxiety; and trouble sleeping.  The Veteran claimed that from time to time her psychiatric symptoms were severe enough that she had to take off from work.  The Veteran was consistently assigned a global assessment of functioning (GAF) scale score of 62.  The GAF represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health. Scores range between zero and 100.  Higher scores correspond to better mental health.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994) [hereinafter DSM-IV].  GAF scores ranging from 61 to 70 are associated with mild symptoms.

The Veteran underwent a VA examination in February 2011.  The Veteran reported that she had been divorced twice, and that she had two children.  The Veteran indicated that she regularly spends time with her children and volunteers at a local church.  The Veteran reported that initially after separating from service she was a homemaker, but that she went back to school; earning a master's degree and some credits toward a doctorate.  The Veteran indicated that she was currently employed full time in a high stress job; but that she continued to perform work satisfactorily.  The Veteran reported a number of psychiatric symptoms including: depression, anxiousness, and trouble sleeping.  The examiner observed the following symptoms: casual dress and grooming; anxiousness; articulate speech; logical, goal-oriented thought processes; grossly intact motor functioning; average intellect; minor deficit in working memory; intact orientation skills; intact math skills; intact long-term and short-term memory; intact attention and concentration skills; intact visual motor and spatial skills; intact organizational and planning skills; and intact language and comprehension skills.  The examiner opined that the Veteran's mental disorder did not impact the Veteran's ability to work, and that - although a mental condition is formally diagnosed - her symptoms are not severe enough to either interfere with occupational and social functioning or to require continuous medication.  The Veteran was assigned a GAF score of 62.  An April 2012 addendum to the VA examination indicated that the Veteran's acquired psychiatric disorder is associated with marital and work tensions.

The Veteran underwent another VA examination in November 2013.  The Veteran indicated that she believed that her anxiety had gotten worse since her most recent VA examination with flare-ups particularly when she had to interact with her ex-husband, and that this contributed to other psychological symptoms including sleep disturbances.  The Veteran indicated that since the last examination she had left her old job, and moved in with her new spouse.  The Veteran stated that she missed her old friends, but that she had adjusted to her new life.  The Veteran indicated that she was no longer employed, but that she was now a full time student and close to finishing her doctorate; and that she was planning to begin working part time in March 2014.  The examiner noted the following symptoms: anxiety; chronic sleep impairment; and difficulty in adapting to stressful circumstances including work or a work like setting.  The examiner opined that the Veteran's acquired psychiatric disorder was formally diagnosed but was not severe enough to either interfere with occupational and social functioning or to require continuous medication.  The Veteran was assigned a GAF score of 62.  

The Veteran was provided a medical opinion from a VA examiner in January 2014.  The Veteran's diagnosed acquired psychiatric disorder was revised from anxiety disorder to adjustment disorder with anxiety.  The examiner indicated that these two diagnoses are so closely related that, in practice, the same patient could be given both diagnoses from different clinicians, and that the Veteran was still experiencing the same issues as her previous diagnosis.

The Veteran underwent a VA examination in February 2017.  The Veteran indicated that she was still married to the spouse that she previously identified in the November 2013 VA examination, and that she had completed her doctorate.  The Veteran also indicated that she had opened a private practice, and that she teaches at a local university.  The examiner identified the following symptoms: anxiety and chronic sleep impairment.  The examiner also made the following observations: fully oriented, logical, linear thought with no formal thought disorders, hallucinations, delusions, loss of reality contact, or suicidal or homicidal ideation; normal rate and tone of her speech; normal eye contact; adequate insight and judgement; memory, focus, attention, and cognition within expected limits; euthymic mood; and congruent affect.  The examiner opined that the Veteran's acquired psychiatric disorder was formally diagnosed but was not severe enough to either interfere with occupational and social functioning or to require continuous medication.

The weight of the evidence indicates that the Veteran is entitled to a disability rating of 30 percent.  The medical evidence of record indicates that the Veteran has manifested a number of psychiatric symptoms including: depression, anxiety, panic attacks, and trouble sleeping.  The Veteran has reported that, from time to time, her symptoms have been so severe that she has had to take time off from work.  The Board finds her reports credible and assigns them great weight.  Therefore, the evidence is sufficient to demonstrate that the Veteran has manifested intermittent periods of inability to perform occupational tasks.  Therefore, the evidence in this case is evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As such, the Veteran's occupational and social impairment is sufficient to warrant a disability rating of 30 percent during the entire appeal period.

The weight of the evidence indicates that the Veteran is not entitled to a disability rating in excess of 30 percent.  During the period on appeal, the Veteran has obtained a terminal degree in health care, opened a private practice, and begun teaching at a local university.  Although her symptoms may intermittently prevent her from completing occupational tasks, the weight of the evidence overwhelmingly indicates that she is a capable worker with superior organizational skills, and, therefore, any occupational impairment she has sustained cannot be adequately described as having reduced reliability; having deficiencies in most areas; or causing total impairment.  Additionally, the Veteran has maintained a positive relationship with her children throughout the period on appeal as well as entered into and maintained a successful new marriage.  This suggests that the Veteran's level of social impairment is minimal.  Moreover, the Veteran has been provided multiple VA examinations throughout the period on appeal, and no VA examiner has opined that the Veteran has manifested total occupational and social impairment or occupational and social impairment with reduced reliability or deficiencies in most areas.  As previously noted, the Veteran is a medical provider and is competent to provide medical evidence beyond lay reports of her symptomology, but the Veteran has not provided such a rationale beyond simply filing a claim and reporting the severity of her symptoms.  Finally, the Veteran's GAF scores have been associated with mild symptoms.  Although certainly not dispositive, GAF scores represent probative evidence of the Veteran's level of occupational and social impairment, and her GAF scores do not suggest that the Veteran is entitled to a disability rating in excess of 30 percent.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to an initial disability rating in excess of 30 percent is denied.

The Board notes that the medical evidence previously discussed includes opinions discussing whether or not the Veteran's acquired psychiatric disorder does or does not require the use of prescription medication, and that a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  Nevertheless, the rating criteria for a noncompensable disability rating and a disability rating of 10 percent explicitly discuss medication.  38 C.F.R. § 4.150, General Rating Formula for Mental Disorders.  Moreover, the Veteran's disability rating was ultimately assigned based on the Veteran's level of occupational impairment based on observed symptomology.  See Vazquez-Claudio; see also Mauerhan.


Minimum Compensable Disability Rating

At issue is whether the Veteran is entitled to a minimum compensable disability rating due to being granted multiple noncompensable disability ratings.  The Veteran first filed for service connection in September 2010, and, in March 2011, the RO granted the Veteran multiple service-connected noncompensable disability ratings effective the date the claim was received and denied a minimum compensable disability rating for multiple noncompensable disability ratings.  The Veteran appealed.  During the pendency of the appeal, the Veteran was assigned multiple compensable disability ratings as well as a combined disability rating of 50 percent.  Additionally as a matter of law, a compensable disability rating for multiple noncompensable disability ratings is denied, because the Veteran currently only has one noncompensable disability rating; and a minimum compensable disability based on this criteria cannot be combined with her current combined rating which is already in excess of 10 percent.  38 C.F.R. § 3.324.  Additionally, the Veteran's representative conceded that the matter is moot in two appellate briefs submitted in December 2017 and in July 2017, respectively.

TDIU

The Board has considered whether the issue of entitlement to a total disability rating due to individual unemployability (TDIU) has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that it has not, because the Veteran has been either a full time student or gainfully employed throughout the period on appeal.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.

Service connection for cervical dysplasia is denied.
Service connection for endometriosis is denied.

Service connection for biopsies for skin cancer is denied.

The issue of entitlement to service connection for PTSD is dismissed.

The issue of entitlement to service connection for infertility is dismissed.

An initial disability rating in excess of 10 percent for bilateral plantar fasciitis is denied.

An initial disability rating of 30 percent, but no higher, for an acquired psychiatric disorder is granted; subject to the laws and regulations governing the payment of monetary benefits.

A minimum compensable disability rating for multiple noncompensable service-connected disabilities is denied.


REMAND

Left Shoulder & Knees

The Veteran contends that she is entitled to service connection for a left shoulder condition and a bilateral knee condition.  The Veteran was provided VA examinations in February 2011 and May 2011 in which she reported bilateral knee pain and left shoulder pain, and, in spite of the fact that the Veteran was pursuing multiple claims for service connection for orthopedic conditions including a bilateral knee condition and a left shoulder condition, the examiner did not opine on whether the Veteran had an underlying diagnosis causing the reported symptoms or the etiology of those reported symptoms.  Once VA undertakes the effort to provide an examination, VA must provide an adequate one; Bar v. Nicholson, 21 Vet. App. 303 (2007); and the examinations provided are not adequate; because they do not provide a sufficiently detailed description of the disabilities at issue so that the Board's decision is a fully formed one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  As such remand is necessary in order to determine the nature and etiology of the Veteran's claimed conditions.


CTS

The Veteran contends that she is entitled to service connection for bilateral CTS, and that it is related to a period of service.  Normally, this alone would not be sufficient to remand this matter for further development, because a diagnosis of CTS is a matter of medical complexity that most veterans are not competent to diagnose.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is a medical provider however, and, therefore, she is competent to provide medical evidence beyond lay reports of her symptoms.  Unfortunately, the Board cannot grant service connection at this time, because her assertion that she has bilateral CTS is not corroborated by her treatment records; and she has not provided an adequate rationale to support her conclusion.  This is, however, sufficient to trigger VA's duty to assist, and this matter must be remanded for a VA examination in order to determine if the Veteran has an underlying diagnosis of CTS, and, if so, the nature and etiology of the diagnosis.

Accordingly, the case is REMANDED for the following action:

1.  Arrange to provide the Veteran with a VA examination(s) in order to answer the following questions:

1a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran has a current diagnosis of CTS or a previous manifestation of CTS; why or why not; and, if so, over which period of time did it manifest?  How do you know?

1b.  Is it at least as likely as not (50 percent or greater probability) that a medical nexus exists between an in-service incurrence and a manifestation of CTS?  Why or why not?

2a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran has a current diagnosis of a knee condition or a previous manifestation of a knee condition; why or why not; and, if so, over which period of time did it manifest?  How do you know?

2b.  Is it at least as likely as not (50 percent or greater probability) that a medical nexus exists between an in-service incurrence and a manifestation of a knee condition?  Why or why not?

3a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran has a current diagnosis of a left shoulder condition or a previous manifestation of a left shoulder condition; why or why not; and, if so, over which period of time did it manifest?  How do you know?

3b.  Is it at least as likely as not (50 percent or greater probability) that a medical nexus exists between an in-service incurrence and a manifestation of a left knee condition?  Why or why not?

2.  Then, readjudicate the remaining claims on appeal.  If the benefits sought are not granted, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


